I concur in the sustaining of assignment of error one.
The problem in this case, as I see it, is that the cases cited above seem to be contradictory. Cf. Kelly v. Ohio Coal,supra, and Detlor v. Holland, supra. The word "minerals" is used to mean different things.
Most basically, a mineral means an inorganic element or compound. To that extent, the subsurface of any piece of ground is composed almost entirely of minerals. Coal, oil and gas being organic or the result of organic processes are not true minerals from a geological standpoint.
Mineral also means, however, an economically valuable or potentially valuable substance which can be removed from the subsurface.
The apparent ambiguity in the cases comes from these two different meanings, i.e., when the deed says "all minerals," is the word used geologically or economically? This is why the cardinal rule is to look to the intent of the parties tothat deed. Gill v. Fletcher (1906), 74 Ohio St. 295,78 N.E. 433. In Detlor, supra, the court did not make a finding that the word "minerals" does not include oil and gas, but rather that the intention of the parties to that deed was that minerals included only coal. Conversely, in Stocker, supra, it was held that the reservation of the mineral estate by the grantor tothat deed was intended to reserve the oil and gas as "other substances of value."
Ordinarily, the meaning of a conveyance is determined by examining the matter contained within the four corners of the document, and ordinarily this *Page 302 
can be done by summary judgment. In this case, however, summary judgment is inappropriate because after a review of the document the question of whether the parties intended a comprehensive, geological use of the word mineral, or a restrictive economic use of the word, remains an open question.
I concur in the part of the second assignment of error which says that a court may judicially notice a public record. I would add, however, that the official record must be authenticated and included in the record.
I dissent from the holding that the Neal-Ironton deed is irrelevant. It is, in my opinion, the most persuasive evidence in this case as to what the parties intended.